FILED
                            NOT FOR PUBLICATION                                JUL 14 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AMARA MANSARE,                                   No. 13-70640

              Petitioner,                        Agency No. A087-838-340

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 10, 2015**
                             San Francisco, California

Before: TALLMAN, M. SMITH, and MURGUIA, Circuit Judges.

      Amara Mansare, a native and citizen of Guinea, petitions for review of the

BIA’s decision finding him ineligible for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Mansare challenges

the BIA’s determination that his conviction for attempted sale of marijuana

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutes a “particularly serious crime.” Mansare also challenges the BIA’s

denial of CAT relief, which the BIA denied on the merits, concluding that Mansare

failed to establish that it is more likely than not he would be tortured if returned to

Guinea.

1.    Mansare does not contest that his 2010 conviction for attempted sale of

marijuana constitutes an aggravated felony under 8 U.S.C. § 1101(a)(43)(U).

Rather, Mansare argues that the particular facts underlying his conviction “fall[]

outside the grave conduct that encompasses a ‘particularly serious crime.’” To

overcome the presumption that his drug trafficking crime was a particularly serious

offense, Mansare was required to meet the six criteria set forth in Matter of Y–L–,

23 I. & N. Dec. 270 (AG 2002). The IJ and BIA concluded that Mansare failed to

demonstrate both that the drug transaction involved “a very modest amount of

money” and that Mansare was only peripherally involved in the crime. Because

Mansare does not raise a constitutional claim or question of law related to the

BIA’s “particularly serious crime” determination, we lack jurisdiction to review

the issue. 8 U.S.C. § 1252(a)(2)(D); Pechenkov v. Holder, 705 F.3d 444, 448 (9th

Cir. 2012) (“[Section] 1252(a)(2)(D) cannot restore jurisdiction to review a

‘particularly serious crime’ determination where, as here, the only challenge to that

determination is that [the BIA] incorrectly assessed the facts.”).


                                           2
2.    Because the BIA denied Mansare deferral of removal under CAT “on the

merits,” we have jurisdiction to consider whether substantial evidence supports the

BIA’s decision. See Brezilien v. Holder, 569 F.3d 403, 410 (9th Cir. 2009).

Substantial evidence supports the BIA’s denial of CAT relief because the record

does not compel a conclusion that Mansare, if returned to Guinea, would more

likely than not be personally targeted for torture. See Garcia-Milian v. Holder,

755 F.3d 1026, 1031 (9th Cir. 2014). Mansare testified about four specific

instances of harm he suffered in Guinea, but those events do not establish that

Mansare will be tortured if returned to Guinea. His past harm appears to be the

product of indiscriminate violence, rather than based on Mansare’s ethnicity or

profession. The country conditions evidence on which Mansare relies likewise

falls short of compelling a contrary conclusion. While the evidence indicates that

torture occurs in Guinea, the evidence does not indicate Mansare would be

personally targeted for torture in Guinea. See Dhital v. Mukasey, 532 F.3d 1044,

1051–52 (9th Cir. 2008) (evidence of generalized violence insufficient to establish

the petitioner “would face [a] particular threat of torture beyond that of which all

citizens of [the country] are at risk”).

      DISMISSED in part and DENIED in part.




                                           3